Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 01, 2016

The Court of Appeals hereby passes the following order:

A16D0258. APRIL MARTIN LOWRY v. ROBERT M. WINENGER.

      April Martin Lowry seeks discretionary review of the trial court’s order
granting primary physical custody of her child to the child’s father. Under OCGA §
5-6-34 (a) (11), direct appeals are permitted from “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody or holding
or declining to hold persons in contempt of such child custody judgment or orders.”
Thus, the order that Lowry seeks to appeal is directly appealable.
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Lowry shall have ten days from the date of this order to file a
notice of appeal with the trial court. If, however, she has already filed a timely notice
of appeal, she need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                                              03/01/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.